Mr. PRESIDING JUSTICE GEORGE J. MORAN dissenting: The petition was as the defendant claimed, fatally defective for failure to set forth facts sufficient to bring the defendant under section 2 — 1 of the Juvenile Court Act, as required by section 4 — 1(2) (a) of the Act (Ill. Rev. Stat. 1971, ch. 37, par. 704 — -1(2) (a)). Section 2 — 1 provides that proceedings under the Juvenile Court Act may be brought against minors alleged to be delinquent as defined in section 2 — 2 (Ill. Rev. Stat. 1971, ch. 37, par. 702 — 2). That section provides: “Those who are delinquent include (a) any boy who prior to his 17th birthday or girl prior to her 18th birthday has violated or attempted to violate, regardless of where the act occurred, any federal or state law or municipal ordinance; and (b) any minor who has violated a lawful court order made under this Act.” These sections require that the petition allege facts showing a minor to be delinquent. The juvenile petition stated: “That on February 2, 1971, in the City of Cairo, Alexander County, Illinois, he committed the offense of violating the curfew law of the State of Illinois. That he was disorderly and resisted arrest and did obstruct officers of the Cairo Police Department in the performance of their duties.” The majority asserts that the Juvenile Court Act is satisfied if a petition merely states that a crime was committed against a particular person. This ignores the clear requirements of the statute. Aside from the date, the petition contained only conclusions of law. The petition thus failed to state facts sufficient to bring defendant under section 2 — 1 as required by section 4 — 1(2) (a). The petition also violated defendant’s right to due process under articles I and II of the Constitution of the State of Illinois and the Fourteenth Amendment to the United States Constitution because it failed to set forth the alleged misconduct with' particularity and conform with notice which would be deemed constitutionally adequate in criminal proceedings. In Re Gault, 387 U.S. 1, 18 L.Ed.2d 527, 87 S.Ct. 1428; In re Urbasek, 38 Ill.2d 535; People v. Heard, 47 Ill.2d 501. Even if the petition had been properly drawn, the trial court’s decision should be reversed because the delinquency statute (Ill. Rev. Stat., ch. 37, par. 702 — 2) violates the due process clause of the Fourteenth Amendment of the United States Constitution and article I, section 2, of the 1970 Constitution of the State of Illinois. The language in question is: “Those who are delinquent include (a) any * * * [minor] who * * * has violated or attempted to violate, regardless of where the act occurred, any federal or state law or municipal ordinance; * * The constitutional requirement of definiteness in penal laws is violated by a criminal statute that fails to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute. The underlying rationale is that no man shall be held criminally responsible for conduct which he could not reasonably understand to be proscribed. If the language of the statute is given its ordinary, plain meaning, the statute makes delinquent all minors who violate any Federal law or the law of any State or municipality anywhere, regardless of where the illegal act was performed. The statute incorporates the whole of the law of the United States, both civil and criminal, as grounds for declaring a minor delinquent. While citizens are presumed to know the law and mistake of law is usually not a defense, minors or their parents cannot be reasonably deemed to have notice of what conduct the act forbids. The statute is also void because it gives authorities an impermissibly high degree of discretion in its enforcement. However the statute is construed, it is sufficiently broad to cover insignificant violations which should not constitute grounds for having a minor declared delinquent. Realistically, tire determination of whether minor violations will be prosecuted rests to a great degree with the police and juvenile officers. The statute gives them the broadest latitude to apply the provisions in a discriminatory fashion according to their personal taste and prejudices. Their discretion is limited only by the requirement, easily overcome, that the officer find some kind of violation as a basis for initiating proceedings against the minor. The statute’s almost total lack of standards allows authorities an impermissibly broad degree of discretion in violation of due process. Thornhill v. State of Alabama, 310 U.S. 88, 84 L.Ed. 1093, 60 S.Ct. 736; Cantwell v.Connecticut, 310 U.S. 296, 84 L.Ed. 1213, 60 S.Ct. 900; Shuttlesworth v. Birmingham, 382 U.S. 87, 15 L.Ed.2d 176, 86 S.Ct. 211; Coates v. Cincinnati, 402 U.S. 611, 29 L.Ed.2d 214, 91 S.Ct. 1686; Papachristou v. City of Jacksonville, 405 U.S. 156, 31 L.Ed. 2d 110, 92 S.Ct. 839; Smith v. Goguen, 415 U.S. 566, 39 L.Ed.2d 605, 94 S.Ct. 1242. The last sentence of the majority opinion states, “The finding that a minor has violated or attempted to violate any State law is sufficient to support an adjudication of delinquency.” I agree that the statute sweeps that broadly and that is what makes it unconstitutional.